Citation Nr: 0318144	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  99-14 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an increased evaluation for old medial 
collateral ligament instability with retained metal staples 
and bursitis over the staples of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to May 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the veteran's claims for an 
increased evaluation for old medial collateral ligament 
instability with retained metal staples and bursitis over the 
staples of the right knee and service connection for a left 
knee disability were denied.

In December 2000, a travel board hearing was held at the RO 
before C. W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board remanded this case to the RO in April 2001.  It has 
now been returned to the Board for disposition.  

The issue of entitlement to an increased evaluation for old 
medial collateral ligament instability with retained metal 
staples and bursitis over the staples of the right knee, 
currently evaluated as 10 percent disabling, will be 
addressed in the REMAND portion of this decision.  


FINDING OF FACT

The veteran's left knee disorder is attributable to his 
service-connected right knee disorder.   

CONCLUSION OF LAW

The veteran's left knee disorder is proximately due to or the 
result of his service-connected right knee disorder.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, the RO sent 
the veteran a letter in April 2002, which informed him of 
what evidence was necessary in order to establish entitlement 
to service connection for his claim.   

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the appellant 
has not referenced any evidence not yet obtained that might 
aid his claim or that might be pertinent to the basis for the 
denial of this claim.  The RO informed the veteran in its 
April 2002 letter that it would obtain such things as medical 
records, employment records, or records from other federal 
agencies.  Enclosed with the letter was VA Form 21-4142, 
Authorization for Release of Information.  The letter further 
informed the veteran that VA would provide a medical 
examination of get a medical opinion if it was deemed 
necessary to make a decision on the claim.  In this regard, 
the RO has obtained the veteran's service medical records and 
he has been afforded VA examinations for the claimed 
disability, one report of which includes an opinion relating 
his left knee condition to his service-connected right knee 
condition.  Also, in addition to being sent a VA Form 21-
4142, Authorization for Release of Information, with the 
April 2002 letter, the veteran was sent a VA Form 21-4142 
with a June 2001 letter that requested him to provide VA with 
the names, addresses, and approximate dates of treatment from 
all healthcare providers from whom he received treatment for 
his left knee disability.  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).
    
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted, especially as the Board has granted the claim in 
issue.  

				II.  Service Connection

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303.  Additionally, secondary service connection may be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310.  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Where proximate causation of the underlying non service-
connected disability is not shown, secondary service 
connection may still be established for disability resulting 
from aggravation of a non service-connected disability by a 
service-connected disability or disabilities.  See Allen, 
supra.  In Allen, the United States Court of Appeals for 
Veterans Claims (the Court) held that the term "disability" 
for service connection purposes "refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Allen, at 448 (emphasis in original).  Thus, 
when a non service-connected disorder is aggravated by a 
service-connected disability, the veteran shall be 
compensated for the additional increment of disability that 
is over and above the degree of disability existing before 
the aggravation.  

The veteran's service medical records (SMR's) catalogue 
numerous complaints by the veteran of pain in his left knee.  
For example, SMR's show that in March 1978 the veteran 
presented with complaints of both knees.  An SMR from 
November 1978 noted that the veteran complained of his left 
knee giving out.    An SMR from April 1979 noted that the 
veteran complained of chronic bilateral knee pain.  The 
examiner noted a full range of motion bilaterally without 
pain and that there was no effusion or edema.  An SMR from 
December 1979 also noted complaints by the veteran of chronic 
left knee pain.     The examiner's impression was bilateral 
sub patella crepitus.  The veteran's separation examination 
report, dated in March 1981, is negative for any reference to 
disability of the left knee.    

A VA examination report dated in April 1999 noted that the 
veteran complained that the pain in his knees was constant 
and that activity made it worse and rest helped.  He stated 
that he took pain medication, but could not remember what the 
medication was.  Upon physical examination, the examiner 
reported that the veteran had active range of motion of both 
knees, which was within normal limits.  Sensation was intact 
to pinprick and light touch over the dermatomes of the knees.  
His muscle strength was 5/5 in both knees and deep tendon 
reflexes were present and equal.  The patella apprehension 
test was positive on the right and negative on the left.  
There was mild pain on palpation over the lateral compartment 
of the right knee, but there was no edema or erythema of the 
knees.  There was no crepitus on range of motion of the knees 
and the Apley grinding test was negative bilaterally.  Muscle 
strength of the quadriceps and hamstrings was 5/5 and deep 
tendon reflexes were present and equal.  The examiner 
reported his gait to be completely nonantalgic without the 
use of any assistive device and there was no limp.  The 
examiner reported no other focal deficits.  The examiner 
reviewed the X-rays taken in January 1999 and remarked that 
they showed mild chondrocalcinosis of the right knee, but no 
other significant pathology.  He concluded that the veteran 
had pain in both knees with the only focal findings being a 
positive patella apprehension test on the right knee and some 
pain on palpation over the lateral compartments of the right 
knee.  He noted that there were no other significant focal 
neuromuscular or functional deficits in the examination.    

The veteran underwent another VA examination in November 
2002.  It was noted that the examiner reviewed the C-file 
extensively prior to examining the veteran.  It was noted 
that the veteran complained of constant pain in his right 
knee and of it locking, swelling, buckling, popping, and 
grinding.  The stated that he took ibuprofen and that he uses 
a walking stick intermittently.  He reported that he had been 
unable to participate in sports since a cervical fracture in 
1988.  He reported that he was unable to walk more than a 
half mile, unable to stand more than 30 minutes, unable to 
sit for more than 20 minutes, and unable to climb, squat, 
jump, or run.  He further stated that he had significant 
difficulty with stairs and that he had poor balance and 
tripped over things because he did not lift his legs very 
high.  He reported that his knee pain flared with cold, wet 
weather, or with being in air conditioning, but that if gets 
up and walks around for about 20 minutes, the knee gets 
better.  He reported that he did not have any additional 
activity restrictions during flare-ups.  

He reported that his left knee began hurting him in the 
service, but that he had no injury and no surgery.  He 
reported that he suffered from the same symptoms as in the 
right knee: locking, swelling, buckling, popping, and 
grinding, and that he had the same activity restrictions and 
the same flare-ups.  

Upon examination, it was noted that the veteran was well 
developed and well nourished and walked with a significant 
limp, without raising his right leg very far off the floor.  
An examination of the right knee revealed a 23 cm well-healed 
surgical scar on the medial aspect of the knee.  He had no 
crepitus or effusion bilaterally, nor did he have any 
tenderness bilaterally.  He had 2+ deep tendon reflexes and 
had 5/5 motor strength bilaterally at the knees.  Upon range 
of motion testing, he had flexion on the right from 0 to 130 
degrees and on the left from 0 to 135 degrees.  The examiner 
noted that this did not diminish with repetitive testing.  
There was no incoordination on repetitive testing, nor was 
there excess fatigability on repetitive testing.  The 
examiner reiterated that the veteran reported no additional 
activity restrictions during flare-ups.  He further noted 
that the veteran exhibited no objective displays of pain 
during the examination.  

The examiner's impression was that the veteran is 28 years 
status post major surgical repair of the right knee, has 
continuous problems with the right knee and probable 
osteoarthritis in the right knee.  

In regards the veteran's left knee, the examiner noted 
numerous entries in the SMR's for complaints of his left 
knee, including crepitus and pain, and of clicking and his 
knee giving way.  The examiner further notes an entry 
referring to his left knee from a physical from March 1982 
and, thereafter, no evidence of any complaints referrable to 
his left knee until 1999.  The Board notes that this lengthy 
period without treatment weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
regard, the examiner stated:

In the absence of any documented medical 
evidence indicating a continuous 
complaint of pain, or some subjective 
findings, between 1982 and 1999, I am 
forced to conclude that his current 
problems with his left knee are not 
related to the problems that he 
complained of referable to his left knee 
in service.  However, given that it is 
more likely than not that he has been 
limping because of his right knee for the 
entire time, between 1974 and the 
present, it is at least as likely as not 
that his left knee is at least 
contributed to by his right knee.    

Given the examiners comments concerning the relationship 
between the right and left knee disabilities, coupled with 
the fact that there is no medical evidence to the contrary, 
it is determined that the weight of the evidence favors the 
veterans claim.  Therefore, the Board finds that the 
veteran's left knee condition is proximately due to or the 
result of his service-connected right knee disorder and 
grants service connection for his left knee condition on a 
secondary basis.  



ORDER

Service connection for a left knee condition as secondary to 
the veteran's service-connected right knee disability is 
granted.


REMAND

The Board's April 2001 remand directed the RO to schedule the 
veteran for an orthopedic examination to ascertain the 
severity of his right knee disability and the nature and 
etiology of his left knee disability.  This examination took 
place in November 2002.  

In the remand, the Board noted that the veteran testified 
during a travel board hearing that subsequent to the April 
1999 VA examination, he was diagnosed as having arthritis in 
the right knee.  The Board then commented that the VA General 
counsel has addressed the question of multiple ratings when 
evaluating knee disabilities, noting that it held that 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, and that the evaluation 
of knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 
(July 1, 1997).  In a later opinion, VA General Counsel 
concluded that for a knee disability rated under Diagnostic 
Code 5257, a separate rating for arthritis may, 
notwithstanding the July 1997 opinion, also be based on X-
rays findings and on painful motion pursuant to 38 C.F.R. § 
4.59.  VAOPGCPREC 9-98 (August 14, 1998).    

The examiner in the November 2002 VA examination did not 
order X-rays of the veteran's right knee, despite opining in 
the examination report that the veteran had probable 
osteoarthritis of the right knee.  Accordingly, this case is 
REMANDED to the RO for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
in order to determine the current nature 
and severity of his right knee 
disability.  This examination should 
specifically include X-rays to confirm 
the presence of arthritis in the 
veteran's right knee.  All signs and 
symptoms of his right knee disability 
should be described in detail.  
Furthermore, in addition to addressing 
range of motion, the examiner is 
requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.    The claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination for review.      

3.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC) which covers all evidence 
received since issuance of the December 
2002 SSOC.  An appropriate period of time 
should be allowed for response.    


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



